DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2019 and January 7, 2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a focus controller configured to adjust focus by driving a lens”, “a tilt angle controller configured to incline a focus surface by controlling a tilt angle of the lens and an i mage sensor”, “an acquisition unit configured to acquire an installation angle of the imaging apparatus based on a tilt angle and a distance from a standard surface on the focus surface inclined in accordance with the standard surface, wherein the acquisition unit acquires a tilt angle when the focus surface is inclined in accordance with a height of a subject based on height information of the subject, a distance to the standard surface and the installation angle, and outputs the tilt angle to the tilt angle controller” in claim 1; and “a focus controller configured to adjust focus by driving a lens”, “a tilt angle controller” configured to incline a focus surface by controlling an acquisition unit configured to acquire an installation angle of the imaging apparatus based on a tilt angle and a distance from a standard surface on the focus surface inclined in accordance with the standard surface, wherein the acquisition unit acquires a tilt angle when the focus surface is inclined in accordance with a height of a subject based on the installation angle and a distance between the standard surface and height information of the subject, and outputs the tilt angle to the tilt angle controller” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 7 and 11, the main reason for indication of allowance is because, in the prior art of record, Ito (US 2017/0272658 A1) discloses an imaging apparatus (Fig. 1) comprising: a focus controller (22) configured to adjust focus by driving a lens (100); and a tilt angle controller (60) configured to incline a focus surface by controlling a tilt angle of the lens and an image sensor (¶ 0059), wherein the tilt angle controller changes the tilt angle based on deviation of focus amounts at different areas of the image (See figs. 8A-12; ¶ 0114-0121).  Oyabu (US 2010/0231713 A1) discloses the concept of obtaining a camera installation height based on the distance to the subject and a shooting direction angle (See figs. 1 and 4; ¶ 0053, 0059-0064).  Huang (US Patent 7,683,963 B2) discloses determining the distance of a subject from the camera by using the reference heights of the targets being photographed with the camera (See fig. 5: 224) (See figs. 6-8; col. 4, line 21 – col. 5, line 5).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all claimed limitations, an acquisition unit configured to acquire an installation angle of the imaging apparatus based on a tilt angle and a distance from a standard surface on the focus surface inclined in accordance with the standard surface, wherein the acquisition unit acquires a tilt angle when the focus surface is inclined in accordance with a height of a subject based on height information of the subject, a distance to the standard surface and the installation angle, and outputs the tilt angle to the tilt angle controller as claimed.

Regarding claim 8, the main reason for indication of allowance is because, in the prior art of record, Ito (US 2017/0272658 A1) discloses an information processing .



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
April 15, 2021